                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

VINCENT CASARES, #1850085                        §

VS.                                              §                 CIVIL ACTION NO. 6:17cv701

DR. LINTHICUM, ET AL.                            §

                ORDER ADOPTING REPORT AND RECOMMENDATION OF
                     THE UNITED STATES MAGISTRATE JUDGE

         Plaintiff Vincent Casares, an inmate currently confined at the Wayne Scott Unit within the

Texas Department of Criminal Justice, is proceeding pro se and in forma pauperis in the above

styled and numbered civil rights lawsuit. The complaint was referred to United States Magistrate

Judge, the Honorable K. Nicole Mitchell, for findings of fact, conclusions of law, and

recommendations for the disposition of the case.

         On February 4, 2020, Judge Mitchell issued a Report (Dkt. #107), recommending that

Defendant Williams’ motion for partial dismissal (Dkt. #65) be granted for any claims against

her for monetary damages and declaratory relief in her official capacity. Judge Mitchell also

recommended that Plaintiff’s claims against Defendant Williams for retaliation, conspiracy, and

an alleged due process violation should be dismissed with prejudice. Further, Judge Mitchell

recommended that Plaintiff’s request for injunctive relief be denied. Plaintiff’s claims of excessive

force and medical deliberate indifference, however, should proceed.

         A copy of this Report was sent to Plaintiff at his address with an acknowledgment card.

The docket reflects that Plaintiff received a copy of the Report before it was returned to the court

on February 11, 2020 (Dkt. #109). To date, however, no objections to the Report have been

filed.

                                                 1
       Because objections to Judge Mitchell’s Report have not been filed, Plaintiff is barred from

de novo review by the District Judge of those findings, conclusions, and recommendations and,

except upon grounds of plain error, from appellate review of the unobjected-to proposed factual

findings and legal conclusions accepted and adopted by the district court. Douglass v. United

Services Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       The court has reviewed the pleadings in this cause and the Report of the Magistrate

Judge. Upon such review, the court has determined that the Report of the Magistrate Judge is

correct. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918,

109 S.Ct. 3243 (1989) (holding that where no objections to a Magistrate Judge’s Report are filed,

the standard of review is “clearly erroneous, abuse of discretion and contrary to law.”).

Accordingly, it is

       ORDERED that the Report of the United States Magistrate Judge (Dkt. #107) is

ADOPTED as the opinion of the court. Further, it is

       ORDERED that Defendant Williams’ motion for partial dismissal (Dkt. #65) is

GRANTED for any claims against Defendant Williams for monetary damages and declaratory

relief brought against her in her official capacity—as well as Plaintiff’s claims against

her concerning retaliation, conspiracy, and due process.        Those claims are DISMISSED

with prejudice. Plaintiff’s claims of excessive force and medical deliberate indifference shall

remain before the court. Moreover, it is

       ORDERED that Plaintiff’s request for injunctive relief is DENIED.

             .       SIGNED this the 19th day of March, 2020.




                                                          _______________________________
                                                          RICHARD A. SCHELL
                                                          UNITED STATES DISTRICT JUDGE
                                                2
